


Exhibit 10.3


FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
This Fourth Amendment to Revolving Credit, Term Loan and Security Agreement
(this “Amendment”) is made as of this 27th day of September, 2013 among
APPLIANCE RECYCLING CENTERS OF AMERICA, INC., a Minnesota corporation (“ARCA”),
ARCA RECYCLING, INC., a California corporation (“ARCA Recycling”), ARCA CANADA
INC., an Ontario, Canada, corporation (“ARCA Canada”), APPLIANCESMART, INC., a
Minnesota corporation (“ApplianceSmart,” together with ARCA, ARCA Recycling and
ARCA Canada, collectively, the “Borrowers” and each individually, a “Borrower”),
certain financial institutions party to the Credit Agreement from time to time
as lenders (collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as
agent and lender (“PNC,” in such capacity, “Agent”).
RECITALS
A.The Borrowers, Lenders and PNC are parties to that certain Revolving Credit,
Term Loan and Security Agreement dated as of January 24, 2011 (as the same may
have been amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), pursuant to which PNC has made certain
loans to, and extensions of credit for the account of, the Borrowers. The Credit
Agreement and all other documents executed in connection therewith to the date
hereof are collectively referred to as the “Existing Financing Agreements.” All
capitalized terms used not otherwise defined herein shall have the meaning
ascribed thereto in the Credit Agreement, as amended hereby.
B.    The Borrowers have requested, and PNC has agreed, to amend certain
provisions of the Credit Agreement subject to the terms and conditions of this
Amendment.
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
1. Amendments to Credit Agreement.
(a)     Interest Rates. Notwithstanding anything to the contrary contained in
that certain Third Amendment to Revolving Credit, Term Loan and Security
Agreement dated as of March 14, 2013 (the “Third Amendment”) among Borrowers,
Agent and Lenders, commencing upon satisfaction of the LIBOR Reinstatement
Conditions (as defined below), but not prior to November 1, 2013: (i) Borrowing
Agent may request that Advances be made as, or converted to, Eurodollar Rate
Loans as set forth in Sections 2.2 and 2.4 of the Credit Agreement, and (ii)
Section 1(d) of the Third Amendment shall be of no force or effect. For purposes
of this Amendment, the “LIBOR Reinstatement Conditions” shall mean (x)
combination of the Borrowers and the AAP Joint Venture shall have received at
least $300,000 of carbon offset cash proceeds from the applicable Governmental
Body, and (y) no Default or Event of Default shall have occurred from the date
of this Amendment.



--------------------------------------------------------------------------------






(b)     Loans. As of the Effective Date, Section 7.5 of the Credit Agreement is
amended and restated as follows:
7.5 Loans. Make advances, loans or extensions of credit to any Person, including
any Parent, Subsidiary or Affiliate except (i) with respect to the extension of
commercial trade credit in connection with the sale of Inventory in the Ordinary
Course of Business, and (ii) Borrowers may make loans to the AAP Joint Venture;
provided, that, for each applicable time period set forth below, the aggregate
amount of such loans shall not exceed the amount set forth below opposite such
time period:


Time Period
Maximum amount of loans to
AAP Joint Venture
From September 19, 2013, through
and including December 31, 2013
$469,100
As of January 25, 2014
$455,000
As of February 22, 2014
$440,900
As of March 29, 2014
$426,800
As of April 26, 2014
$412,700
As of May 24, 2014
$398,600
As of June 28, 2014
$384,500
As of July 26, 2014
$370,400
As of August 23, 2014
$356,300
As of September 27, 2014
$342,200
As of October 25, 2014
$328,100
As of November 22, 2014
$314,000
As of December 31, 2014 and at all
times thereafter
$300,000



2. Representations, Warranties, Covenants. Each Borrower hereby:
(a)     represents and warrants to the Agent and the Lenders that all
representations and warranties set forth in the Credit Agreement and all of the
other Existing Financing Agreements are true and correct in all material
respects as of the date hereof (except to the extent any such representations
and warranties specifically relate to a specific date, in which case such
representations and warranties were true and correct in all material respects on
and as of such other specific date);
(b)     reaffirms all of the covenants contained in the Credit Agreement as
amended hereby and covenants to abide thereby until the satisfaction in full of
the Obligations and the termination of the commitments of the Lenders under the
Credit Agreement;

-2-

--------------------------------------------------------------------------------




(c)     represents and warrants to the Agent and the Lenders that no Default or
Event of Default has occurred and is continuing under any of the Existing
Financing Agreements;
(d)     represents and warrants to the Agent and the Lenders that it has the
authority and legal right to execute, deliver and carry out the terms of this
Amendment, that such actions were duly authorized by all necessary corporate or
company action, as applicable, and that the officers executing this Amendment on
its behalf were similarly authorized and empowered, and that this Amendment does
not contravene any provisions of its organizational documents or of any contract
or agreement to which it is a party or by which any of its properties are bound;
and
(e)     represents and warrants to the Agent and the Lenders that this Amendment
is valid, binding and enforceable against the Borrowers in accordance with its
terms except as such enforceability may be limited by any applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
by general principles of equity (whether enforcement is sought in equity or at
law).
3.     Amendment Fee. A fee of $10,000 (the “Fourth Amendment Fee”) shall be
fully earned by the Agent and the Lenders as of the Effective Date.
4.     Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the date (the “Effective Date”) when all of the following
conditions precedent have been satisfied:
(a)     Agent shall have received this Amendment fully executed by Borrowers and
the Lenders;
(b)     Agent shall have received the Fourth Amendment Fee in immediately
available funds;
(c)     No Default or Event of Default shall have occurred and be continuing;
(d)     Agent shall have received an original executed signature page from
Borrowers for the Third Amendment; and
(e)     Agent shall have received a Stock Power for 10,000 shares of
ApplianceSmart, Inc., a Minnesota corporation, evidenced by Certificate No. 1 of
such company.
5.     Further Assurances. Each Borrower hereby agrees to take all such actions
and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.
6.     Payment of Expenses. Borrowers shall pay or reimburse Agent for its
reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.

-3-

--------------------------------------------------------------------------------




7.     Reaffirmation of Credit Agreement. Except as modified by the terms
hereof, all of the terms and conditions of the Credit Agreement, as amended by
this Amendment, and all other of the Other Documents are hereby reaffirmed and
shall continue in full force and effect as therein written.
8. Miscellaneous.
(a)     Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.
(b)     Loan Document. This Amendment is an “Other Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Other Documents shall apply hereto.
(c)     Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
(d)     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.
(e)     Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction
(f)     Counterparts. This Amendment may be executed in any number of
counterparts and by facsimile, PDF or other electronic transmissions, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
(g)     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and its respective successors and assigns.


[SIGNATURES TO APPEAR ON FOLLOWING PAGES]





-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


BORROWERS: APPLIANCE RECYCLING CENTERS OF AMERICA, INC.




By: /s/Edward R. Cameron
Name:    Edward R. Cameron
Title:    President and CEO




ARCA RECYCLING, INC.




By:     /s/Edward R. Cameron
Name:    Edward R. Cameron
Title:    CEO




ARCA CANADA INC.




By:     /s/Edward R. Cameron
Name:    Edward R. Cameron
Title:    President and CEO




APPLIANCESMART, INC.




By: /s/Edward R. Cameron
Name:    Edward R. Cameron
Title:    CEO

[SIGNATURE PAGE TO FOURTH AMENDMENT]
074658.01816/95153213v.1

--------------------------------------------------------------------------------






AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent




By:
/s/Timothy Canon

Timothy Canon, Vice President


200 S. Wacker Drive, Suite 600
Chicago, IL 60606











[SIGNATURE PAGE TO FOURTH AMENDMENT]
074658.01816/95153213v.1